Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see pages 3-7 and 9-13, filed 8/1/22, with respect to the claims have been fully considered and are persuasive. The 103 rejections of the claims have been withdrawn. The abstract objection is withdrawn due to the amendments.
Allowable Subject Matter
Claims 1-3, 5-9, 12, and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art discloses a method of measuring a degree of battery degradation, the method comprising: determining a charging method when starting charging of a battery; storing a state of the battery when starting charging of the battery; the prior art fails to disclose the further inclusion of the combination of when the determined charging method is constant current (CC) charging, determining a state of health (SOH) of the battery by comparing an increase in charge capacity of the battery with respect to an increase in charge voltage of the battery with a CC-section SOH mapping table, and when the determined charging method is constant voltage (CV) charging, determining the SOH of the battery by comparing at least one of an increase in charge capacity of the battery or a charge time of the battery with a CV-section SOH mapping table, wherein the CC-section SOH mapping table is a set of information on battery capacities at specific voltages according to each SOH of the battery.
Regarding Independent Claim 8, the prior art discloses a method of managing a battery considering battery degradation, the method comprising: starting charging of a battery; measuring a degree of degradation of the battery by using at least one of constant current (CC) charging or constant voltage (CV) charging selected on the basis of a state of the battery; and charging the battery by using a battery charging and discharging algorithm selected on the basis of the measured degree of degradation of the battery; the prior art fails to disclose the further inclusion of the combination of wherein the measuring of the degree of degradation of the battery comprises: when CC charging is selected, determining a state of health (SOH) of the battery by comparing an increase in charge capacity of the battery with respect to an increase in charge voltage of the battery with a CC-section SOH mapping table, when CV charging is selected, determining the SOH of the battery by comparing at least one of an increase in charge capacity of the battery or a charge time of the battery with a CV-section mapping table, and wherein the CC-section SOH mapping table is a set of information on battery capacities at specific voltages according to each SOH of the battery.
Regarding Independent Claim 16, the prior art discloses an apparatus for managing a battery considering battery degradation, the apparatus comprising: a battery controller; a battery state storage; a charging method determiner configured to determine a charging method of the battery; and a battery degradation determiner configured to determine a degree of battery degradation; the prior art fails to disclose the further inclusion of the combination of wherein the battery degradation determiner is further configured to: when the determined charging method is constant current (CC) charging, determine a state of health (SOH) of the battery by comparing an increase in charge capacity of the battery with respect to an increase in charge voltage of the battery with a CC-section SOH mapping table, when the determined charging method is constant voltage (CV) charging, determining the SOH of the battery by comparing at least one of an increase in charge capacity of the battery or a charge time of the battery with a CV-section SOH mapping table, and wherein the CC-section SOH mapping table is a set of information on battery capacities at specific voltages according to each SOH of the battery.
The closest prior art reference in this case is Asakura et al (USPGPN 20100188054) in which the flowchart Fig. 3 shows both CV and CC methods for determining whether the battery contains an internal short. While an internal short is a measure of degradation, it is not a SOH-mapped measure of degradation. It also does not have the mapping information for the two CV and CC methods (closest would be CC method, as S5 & S6 of Fig. 3 has V4 determined from SOC which is compared to the measured voltage; CV method not there as while there is a measured time W2, it is not compared to something and the SOC is not compared to something). Furthermore, unlike Claim 1, it does not involve starting with either the CV or CC method (disclosure describes starting with CC or trickle charging, then progressing to CV). Furthermore, unlike Claim 8, it does not involve determining the charging method based on the degradation degree. Combining with the previously applied prior art would not be obvious over the claim language, esp. as Chou involves performing both CC-CV before degradation indexing/mapping, Kim mainly performs CC degradation indexing/mapping, and Youn teaches the determination required for Claim 8. Therefore, the amended claims are now allowable.
Dependent Claims 2, 3, 5-7, 9, 12, 14, 15, and 17-22 are allowable for their dependence upon allowed independent Claims 1, 8, and 16. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859